claim for violation of the Eighth Amendment must show that the
                defendant acted with "deliberate indifference to serious medical needs").
                Specifically, respondents submitted evidence showing that Dr. Mahakian
                believed the drug Depakote to be safe for a patient with appellant's
                medical record and that Dr. Mahakian promptly discontinued the
                prescription upon appellant's request.
                             In the absence of contrary evidence submitted by appellant,
                this evidence entitled respondents to judgment as a matter of law on
                appellant's claim. Cuzze v. Univ. & Cmty. Coll. Sys. of Nev.,   123 Nev. 598,
                602-03, 172 P.3d 131, 134 (2007) (recognizing that when the party moving
                for summary judgment will not bear the burden of persuasion on an issue,
                that party may satisfy its summary judgment burden by "submitting
                evidence that negates an essential element of the nonmoving party's
                claim"). We acknowledge that appellant's proffered contrary evidence calls
                into question the objective reasonableness of Dr. Mahakian's belief that
                Depakote was safe for appellant. We conclude, however, that it would be
                unreasonable to infer from this evidence that Dr. Mahakian was
                deliberately indifferent to the risks inherent in prescribing Depakote to
                appellant.   Estelle, 429 U.S. at 106; Wood, 121 Nev. at 729, 121 P.3d at
                1029 (recognizing that, while inferences must be drawn in favor of the
                nonmoving party, those inferences must be reasonable).' As appellant



                      I-In reaching this conclusion, we have considered the affidavit
                attached to appellant's summary judgment opposition wherein appellant
                stated that he communicated to prison medical staff that the Depakote
                regimen was worsening his pain and that, in response to these
                communications, Dr. Mahakian increased the Depakote dosage. Although
                the record on appeal confirms that Dr. Mahakian increased the dosage of
                appellant's prescription, there is no record support for the remainder of
                                                                 continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                failed to demonstrate that a question of material fact existed regarding
                Dr. Mahakian's deliberate indifference, summary judgment was proper,
                and we
                               ORDER the judgment of the district court AFFIRMED. 2




                                                                                       J.




                                                            Parraguirre

                                                                 Si                    J.
                                                            Saitta


                cc:   Seventh Judicial District Court Dept. 2
                      Amadeo J. Sanchez
                      Attorney General/Carson City
                      White Pine County Clerk




                ...continued
                the above-described statement. In other words, the communications upon
                which appellant based his affidavit do not reasonably give rise to an
                inference that Dr. Mahakian was deliberately indifferent to appellant's
                medical needs when he increased the Depakote dosage. See NRCP 56(e)
                (requiring an affidavit in opposition to a summary judgment motion to "set
                forth such facts as would be admissible in evidence").

                      2 Tothe extent that appellant has raised other arguments on appeal,
                we conclude that these arguments do not warrant reversal of the district
                court's summary judgment.


SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A